DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 3/5/2021 is acknowledged.
Claims 1, 4 and 12 are amended.
Claim 3 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.

Priority
The present application does not claim for foreign priority. 
The application has a provisional application 62/472,596 filed on 3/17/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/17/2019 and 12/9/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Response to Amendments
Amendments filed on 3/5/2021 are entered for prosecution. Claims 1-2, 4-5 and 8-12 remain pending in the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Michael Monaco (Reg. No. 52041) on 4/9/2021.

	The application has been further amended as follows:
	In the claim:

(Currently Amended) A method for selecting vehicle-to-everything (V2X) transmission resources by a UE in a wireless communication system, the method comprising:
mapping coded symbols related to control information on a physical sidelink shared channel (PSSCH),
wherein the PSSCH is a channel used for data transmission between UEs; and 
transmitting the control information using the mapped coded symbols,
wherein the control information is piggybacked along with data and transmitted based on the PSSCH, and the coded symbols related to the control information are mapped prior to the data, 
wherein resource elements of the coded symbols related to the control information are different from resource elements of the data in the PSSCH, and 
wherein at least one of the coded symbols related to the control information 

12. (Currently Amended) A user equipment (UE) comprising: 
a transceiver for transmitting and receiving signals; and
a processor operating in connection with the transceiver,
wherein, in a method for selecting vehicle-to-everything (V2X) transmission resources by the UE in a wireless communication system, the processor is configured:

wherein the PSSCH is a channel used for data transmission between UEs; and
to transmit the control information using the mapped coded symbols, 
wherein the control information is piggybacked along with data and transmitted based on the PSSCH, and the coded symbols related to the control information are mapped prior to the data, 
wherein resource elements of the coded symbols related to the control information are different from resource elements of the data in the PSSCH, and 
wherein at least one of the coded symbols related to the control information 

Allowable Subject Matter
Claims 1-2, 4-5 and 8-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 6-9, filed 3/5/2021, with respect to rejection have been fully considered and are persuasive. The reasons for allowance are as indicated in Applicant’s arguments filed 3/5/2021. 
Applicant agreed and authorized for the Examiner’s amendment for further clarifications of the claim languages during an interview with Michael Monaco . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/J.Y./Examiner, Art Unit 2471   



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471